Rothrock, J.
1. Mutual-benefit insurance: contract: membership in two lodges. I. August Warnebold became a member of Germania Lodge Ancient Order of United Workmen, at Davenport, in 1878. He remained a member oi said lodge m good standing until his death, and after his decease the plaintiff herein received the sum of two thousand dollars, the life insurance due to the beneficiary by reason of said membership. In the year 1882 the grand lodge of said order in this state •refused to comply with certain requirements of an •organization called the supreme lodge, and by reason of ¡said refusal there was a schism or division of the order in this state. The members who refused to obey the •requirements of the supreme lodge, and those who were in favor of obeying its mandates, became separate bodies or organizations. Since that time there have been two grand lodges in Iowa, and each of them is sustained by separate local lodges. Germania Lodge indorsed the action of the grand lodge in refusing to be -controlled by the supreme lodge. After the division or •schism, another local lodge was organized at Davenport, called “Evening Star Lodge.” It was composed of members of the order who adhered to the supreme lodge. Some of the members were in doubt as to which body they should adhere, and after joining the Evening Star Lodge they continued to .pay their assessments and dues to the other body through the Germania Lodge. These members were called ‘ ‘ double headers. ” Warnebold united with Evening Star Lodge in 1884, and .on the sixteenth day of November, 1886, he sur*26rendered Ms beneficiary certificate to the defendant herein, and a new certificate was issued to him. This last-named certificate was the only one held by him at the time of his death. After his death the loss was reported,, and an assessment was made to pay the same, and said "Warnebold was named therein as entitled to all the benefits of the order. But payment was refused, and is resisted in this suit upon the alleged ground that the plaintiff has already been paid the full amount to which she is entitled by the other state organization.
It is contended that Warnebold at no time held, any life insurance in excess of two thousand dollars, and that, as that amount has been paid, there can be-no further recovery. We are cited to the case of Bock v. Ancient Order of United Workmen, 75 Iowa, 462, as sustaining this claim. The cases are not parallel. In the cited case no new contract was made with what is denominated the loyal lodge. There was no surrender of the original certificate. In the case at bar a new contract was made with the defendant, the loyal lodge. .It is this contract, the validity of which is in controversy in-this action. It is wholly immaterial to-the defendant what action the disloyal'grand lodge took in regard to the settlement of any claim which the plaintiff had against it. The rights of the parties to this action must be determined by the certificate which it issued and upon which recovery is sought, and upon the fact whether Warnebold, at the time of his death, had forfeited his right to membership in the defendant lodge.
2._. payment of dues: forfeitures: estoppel. II. It is claimed that, although the said Warnebold had paid all assessments for death losses up to the time of his death, yet that he had forfeited his membership in Evening Star Lodge by failure to pay certain dues to the lodge. It is true that certain dues were past due at one time, but previous to his death these arrearages. *27were paid to the satisfaction of the officer whose duty it was to collect dues. No action was taken by the-lodge suspending Warnebold from membership because of this delinquency. So far as the records of the lodge disclosed, he was a member in good standing at the time of his death. But it is claimed that by failing to-pay his dues at the proper time, by the constitution of the order he was suspended without any action being taken. This ignores all the rules of law applying to-waiver and estoppel. The doctrine that there is something so binding and sacred in a contract of insurance that waiver and estoppel can have no application to them has long since been exploded. We need not cite authority upon this point. It is too well understood to be now questioned. When the defendant and its subordinate local lodge received Warnebold7s money, and adjudged that he was in good standing when he died, it is not a matter of much consequence what may be-the laws or rules or regulations of the order. If any court were to hold that in any ordinary contract such acts did not constitute a waiver of all delinquences, it would be an adjudication which would command the-respect of no one, and there is no reason why a contract, of insurance should be construed differently from any other contract.
3 _. lodge resolution notice. III. It is further claimed that the said Warnebold had forfeited his right to membership, by continuing hi-s connection with the disloyal grand lodge. When he surrendered his certificate and entered into the new contract with the defendant, and took the certificate upon which this action is founded, he continued his membership in the disloyal lodge. There was nothing in the pew certificate which in terms prohibited him from retaining his membership in the disloyal lodge. But the certificate required the member to comply with all the laws, rules and requirements of the order. It appears-*28that in February, 1886, the defendant grand lodge passed a resolution, of which the following is a copy:
“ Resolved that this grand lodge will not pay the beneficiary named in the beneficiary certificate of any member of this jurisdiction who is affiliating with or paying assessments or dues to the rebel grand lodge of the Ancient Order of United Workmen, or to a subordinate lodge that holds allegiance to said rebel grand lodge, unless such member shall sever all connection with such rebel grand lodge, and surrender his old beneficiary certificate to this grand lodge, and receive •a reissued beneficiary certificate under the seal of this grand lodge; such reissued certificate to bear the same number as the old surrendered certificate.”
A copy of this resolution was served on Warnebold and others by order of the grand master workman. This service was made on the twenty-fourth day of August, 1886. The resolution served on Warnebold did not contain the words “unless such member shall sever all connection with such rebel grand lodge.” It therefore did not prohibit continued connection with the rebel grand lodge, and the only requirement was that the benefit certificate should be surrendered and a new one issued. This copy was kept and retained by the said Warnebold, and was found among his papers after his death. It was, so far as. appeared to him, the resolution adopted by the grand lodge, and upon which he had the right to rely. The court submitted to the jury two special interrogatories as follows: “Did August Warnebold, at the time he surrendered the old certificate and received the one sued upon, know the terms of the resolution passed by the so-called ‘Loyal Grand Lodge’ on February 4, 1886, and that said resolution by its terms required that members adhering to said ‘Loyal Grand Lodge’ should sever all connections with the so-called ‘Rebel Grand Lodge,’ notwithstanding that the copy of said resolution previously served *29on Mm omitted said requirement?” The jury answered this interrogatory in the negative. It is claimed that this finding of the jury was not authorized by the evidence. All of the evidence tending to show that Warnebold had such knowledge consists of conversations had with Mm by others, much of which is of a loose and random character, and by an oral admission made by him that he had such knowledge. In our opinion, it cannot be said that the finding is not fairly supported by the evidence. We place great reliance-upon the resolution served upon Mm, upon which, as we have said, he had the right to rely.
IY. Another interrogatory submitted to the jury was as follows: “Did any of the officers of the Evening Star Lodge, after said Warnebold received the certificate served upon Mm, and before his death, know that said Warnebold was affiliating with and was a. member of Germania Lodge?” TMs interrogatory was-answered in the affirmative. It is claimed that this finding is without support in the evidence. We do not regard this objection as well founded. We have examined the evidence with care, and it is sufficient to give our conclusion.
4- _._. evidence. Y. The”'court sustained objections to the testimony of one Camp, who was a delegate from the-Evening Star Lodge to the grand lodge at £h.e time the resolution in question was adopted, in which it was sought to show that said Camp made a verbal report of said resolution at a meeting of Evening Star Lodge. This ruling of the court is complained of by the defendant. It was correct.. The evidence shows that Warnebold was not present a,t this meeting, and the offered evidence would not tend to show notice to him that such a resolution was-adopted. »
*30,5,_.__._. instructions. *29YI. There are objections and exceptions to some-of the instructions given by the court to the jury.. *30These instructions are to the effect that, or(jer †;0 that Warnebold was bound by said resolution, it must be found that be knew and believed that he was thereby precluded from any affiliation with the rebel lodge. We think, in view of the evidence relied upon to show such knowledge, the instructions were not erroneous. As we have said, the evidence on that question consisted largely in loose and random conversations as to what said resolution really was.
It is unnecessary to prolong this opinion. Finding as we do, that the answers of the jury to the special interrogatories are supported by the evidence, it follows that the defendant, by the knowledge of the officers of the subordinate lodge, knew that Warnebold maintained his relations with the rebel lodge, and made no objections thereto, waived any right to .raise that question, and, if Warnebold, in remaining a member of the rebel lodge, did so without knowing that he was violating his contract with the defendant, the defense founded upon said resolution cannot avail the defendant. Aeeirmed.